DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-8, 10, 11, and 16-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a second terminal receives application information from a first terminal in response to a first application in the first terminal being selected by a first user from an application list, the application list is a shared application list includes one or more applications selectable by the first user as a shared application; the application information includes identification information of the first application and status information of the first application, the status information of the first application is current running status information of the first application, and the current running status information indicates the first application is running in the first terminal, and the current running status information further indicates data being processed by the first application while the first application is running and indicates a processing state of the data in the first application; when the first application is a text editor, the current running status information is currently recorded text information; when the first application is an address book, the current running status information is current information about a contact selected from the address book; when the first application is the browser, the current running status information is current web page link information of a currently browsed web page and position information of the currently browsed web page; the second terminal parses the application information to obtain the identification information of the first application and the status information of the first application; the second terminal performs a query on the second  1, 7, 11, and 17.
Jung et al. (EP 2648427 A1) discloses a first device establishes an NFL channel with second device, the first device provides the second device with the relevant information about the content; the first device receives a selection of a user of at least one application in the list and provides the second device with the content after converting the content into a format suitable for the selected application; the relevant information about the content includes application information about the application executing the selected content, the application information includes an identification of the application 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





Kaylee Huang
01/11/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447